Citation Nr: 1010576	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  96-08 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for disability manifested 
by multiple joint aches and pains, to include as due to an 
undiagnosed illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1983 to September 1983, and from November 1990 to June 
1991.  His military personnel records show that he was 
deployed in the Southwest Asia theater of operations from 
December 1990 to April 1991.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 1995 
rating decision of the Louisville, Kentucky Department of 
Veterans Affairs (VA) Regional Office (RO).  The Veteran's 
claims file is now in the jurisdiction of the Chicago, 
Illinois RO.  In January 2001, October 2004, November 2006, 
February 2008, and June 2009, the case was remanded for 
additional development.  

In November 2000, the Veteran testified at a Video Conference 
hearing before one of the undersigned Veterans Law Judges, 
and in November 2003 he testified at a Travel Board hearing 
before another of the undersigned.  Transcripts of those 
hearings are associated with the claims file.  As the 
Veterans Law Judges who presided at hearings must participate 
in the decision on the claim (see 38 C.F.R. § 20.707), this 
appeal is being decided by a panel of three Veterans Law 
Judges.  

The Veteran had also initiated an appeal of a denial of 
service connection for fatigue.  An interim, October 2009, 
rating decision granted such benefit; the Veteran's appeal of 
that issue is satisfied and such matter is not before the 
Board.  

The matter of service connection for disability manifested by 
aches and pains of the lumbar spine, to include degenerative 
arthritis, is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.  


FINDING OF FACT

The Veteran's joint aches and pains of the knees, hips, 
elbows, hands, wrists, shoulders, and left ankle have been 
attributed to a known clinical diagnosis, gouty arthritis, 
which was not manifested in service or in the first year 
following his discharge from active duty, and is not shown to 
be related to his service.  


CONCLUSION OF LAW

Service connection for a disability manifested by joint aches 
and pains (other than in the lumbar spine), including as due 
to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1118, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  March 2001 and April 2005 
letters explained the evidence necessary to substantiate the 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  In compliance 
with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
November 2006 letter informed the Veteran of disability 
rating and effective date criteria.  He has had ample 
opportunity to respond/supplement the record; the claim was 
readjudicated after further notice was provided/additional 
evidence and argument was received.  See October 2009 
supplemental statement of the case (SSOC).  It is not alleged 
that notice was less than adequate.  

Regarding VA's duty to assist, the Veteran's service 
treatment records (STRs) and postservice treatment records 
are associated with his claims file.  He was afforded several 
VA examinations.  The August 2009 VA examination report, in 
particular, reflects a thorough review of the record, and 
includes an explanation of rationale for the opinion that is 
supported by references to factual evidence in the record.  
The Board finds it adequate for a determination in the matter 
at hand.  The Veteran has not identified any pertinent 
evidence that remains outstanding.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claim.  

B.	Factual Background

The Veteran's STRs include an August 1983 record noting his 
complaints of sharp right elbow pain; the assessment was 
questionable stress reaction.  An August 1984 sick slip notes 
a knee and elbow problem.  A May 1984 record notes complaints 
of left knee and right elbow pain.  The Veteran reported that 
he popped his knee during PT.  The diagnoses were possible 
bone spur of the right elbow, and slight knee strain.  On 
September 1987 examination, it was noted the Veteran had an 
"elbow problem."  A February 1990 sick slip notes "aches 
and pains."  On March 1991 examination, the Veteran reported 
he has had/has a "trick" or locked knee.  

On April 1995 VA examination, the Veteran complained of right 
Achilles, right calf, right heel, and bilateral knee, hip, 
and elbow pain, and stated that he had discomfort all over.  
X-rays of the right hand showed there was no fracture; and no 
right hand pathology was noted.  The diagnosis was 
musculoskeletal complaints of unknown etiology.  
VA treatment records include a June 1995 report noting the 
Veteran's complaints of right foot pain.  February 2001 right 
elbow X-rays revealed a large osteophytic spur arising from 
the posterior aspect of the olecranon of the right ulna.  
March 2001 left ankle X-rays revealed no acute fracture or 
dislocation.  

In September 1996 correspondence, the Veteran indicated that 
his right hand tires and throbs with pain.  

At the November 2000 videoconference hearing, the Veteran 
testified he had daily right elbow, knee and ankle 
complaints.  

Postservice private treatment records include a February 2001 
record noting the Veteran's complaints of right elbow, 
shoulder and wrist pain; the diagnosis was probable right 
elbow tendonitis.  A January 2005 record notes the Veteran's 
complaints of multiple aches and pains.  A January 2005 
report from Dr. J. E. F. notes that examination revealed mild 
osteoarthritis changes in the Veteran's hands with Heberden's 
and Bouchard's nodes.  He was also found to have crepitus in 
the knees.  Dr. J. E. F. advised that she informed the 
Veteran his chronic pain could be secondary to poor sleep 
(and that she did not see evidence of fibromyalgia).  

On March 2003 VA examination, the Veteran reported chronic 
intermittent ankle, knee, elbow, wrist, and hand pain, 
bilaterally.  It was noted that the pain had been gradually 
worsening; that the level of pain depended on the level of 
activity; and that pain was generally related to weight 
bearing (e.g., stair climbing).  It was noted the Veteran 
took over-the-counter medication (Aleve), with moderate 
relief of his symptoms.  The diagnoses included mild right 
wrist strain.  The examiner opined that it was less likely 
than not that the Veteran's arthralgias (joint pains) were 
related to his military service.  

At the November 2003 Travel Board hearing, the Veteran 
testified he had wrist, ankle, elbow, shoulder, Achilles 
tendon and knee pain.  

On September 2005 VA examination, the Veteran complained of 
pain in his hands, wrists, elbow, ankle, and knee, and that 
weather changes caused joint pain.  He indicated that 
Glucosamine had helped with joint stiffness, and that he also 
took ibuprofen.  The examiner noted that the Veteran 
experiences a burning sensation from his heel to his calf, 
left more than right.  The Veteran reported that he started 
to develop a burning sensation in his heel in the course of 
his activities while coaching basketball.  On physical 
examination, there was no tenderness to palpation, 
crepitation, effusion, or erythema of the knees.  The 
diagnoses included no Achilles tendonitis (as such had 
resolved), and normal knees.  

On January 2007 VA examination, the Veteran reported pain and 
generalized fatigue in the right hand, and occasional 
tightness over the back of the right wrist.  The diagnoses 
included Dupuytren contracture of the right hand and no 
diagnoses of unknown etiology.  

On August 2009 VA examination, the Veteran reported 
approximately once-monthly, acute attacks of gouty arthritis 
per year since 1992 with three to nine days incapacitation 
with each attack.  The examiner noted that after several 
years of acute gouty arthritis attacks, the Veteran began to 
have polyarthritis and Achilles tendonitis, which continued 
to the present (and were separate and distinct from the 
myalgias associated with his service-connected chronic 
fatigue syndrome).  The Veteran reported that his gouty 
attacks occasionally occurred due to dietary indiscretions, 
but that they also occurred spontaneously, without known 
provocation.  He took colchicine and indomethacin three times 
a day for relief.  During an acute gouty attack, in addition 
to complaints of stiffness and swelling he had a fiery-red 
joint with no motion and 10/10 pain lasting until medication 
resolved the pain; improvement would begin after 24 hours.  

After a full physical examination of the Veteran and the 
areas of his complaints of joint pain (excluding the back, 
which is addressed below), the examiner provided the Veteran 
a diagnosis of chronic, polyarticular, gouty arthritis with 
chronic pain interspersed with acute flare-ups approximately 
once monthly requiring acute intervention.  The examiner 
explained that the Veteran's Achilles tendonitis and 
polyarthritis were sequelae of his acute attacks of gouty 
arthritis.  He further explained that generally people who 
have acute gout have intercritical periods when their joints 
appear fine.  However, sustained hyperuricemia provides a 
definitive risk to bone and cartilage for those with gouty 
arthritis (like the Veteran).  Those with chronically 
elevated uric acid levels have shortened pain-free intervals 
and tend to become polyarticular involving all of the joints.  
Chronic gout is characterized by a persistent, polyarticular, 
low-grade pain with superimposed, acute or subacute 
inflammatory episodes.  The examiner noted that the Veteran 
reported he had twinges of pain in Kuwait but that he never 
sought treatment.  The examiner opined that because acute 
gout is so excruciatingly painful and incapacitating, it was 
unlikely that the Veteran had any acute gout attacks while he 
was in Kuwait.  Hence, it was "less likely than not that his 
chronic, gouty arthritis is a result of or is etiologically 
related to his military service."  

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  38 C.F.R. 
§ 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

Compensation may be paid to any Persian Gulf War Veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  These may include, but 
are not limited to, headache, joint pain, and 
gastrointestinal signs or symptoms.  38 C.F.R. § 3.317(b).  
The chronic disability must have manifested either during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  Objective indicators of a chronic disability include 
both "signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a medically 
unexplained chronic multisymptom illness include, but are not 
limited to: (1) fatigue, (2) signs or symptoms involving the 
skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) IBS; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).  To date, VA has identified only the three 
illnesses listed above as medically unexplained chronic 
multisymptom illnesses.  38 C.F.R. § 3.317(a)(2)(i)(B)(1)-
(3).  

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf Veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic 
multisymptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  

Compensation shall not be paid: (1) if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or (2) if 
there is affirmative evidence that an undiagnosed illness was 
caused by a supervening condition or event that occurred 
between the Veteran's most-recent departure from active duty 
in the Southwest Asia theater of operations during the 
Persian Gulf War and the onset of the illness; or (3) if 
there is affirmative evidence that the illness is the result 
of the Veteran's own willful misconduct or the abuse of 
alcohol or drugs.  38 C.F.R. § 3.317.  

In cases where a Veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§ 1110 is warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).  

Certain chronic diseases (to include arthritis) may be 
service connected on a presumptive basis if manifested to a 
compensable degree within a specified period of time 
postservice (1 year for arthritis).  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

Initially, the Board notes that on March 2003 and January 
2007 VA examinations the Veteran reported pain in his right 
ankle and right thumb.  Residuals of right ankle and right 
thumb fractures are service-connected, and pain and aching in 
those joints has been related to those diagnoses (and 
considered in rating those disabilities).  Therefore, the 
complaints of right ankle and right thumb pain and aching are 
encompassed by those service-connected entities, and are not 
for consideration herein.  

While the Veteran served in Southwest Asia, his complaints of 
multiple joint aches and pains (other than in the lumbar 
spine) have been attributed to a known clinical diagnosis 
(gouty arthritis), that is not a medically unexplained 
chronic multisystem illness.  Therefore, they do not fall 
with the purview of the undiagnosed illness presumptive 
provisions under 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. 
§ 3.317.  

Gouty arthritis was not diagnosed in service or in the first 
year following the Veteran's discharge from active duty.  
Consequently, service connection for such disability on the 
basis that it became manifest in service and persisted or on 
a presumptive basis (for arthritis as a chronic disease under 
38 U.S.C.A. § 1112) is not warranted.  The first medical 
evidence of such disability is years after service.  The 
competent evidence of record does not include any medical 
opinion that the current gouty arthritis is (or might be) 
related to the Veteran's service, and does not suggest that 
it might be related to his service/any complaints therein.  
Regarding the Veteran's allegations that his gouty arthritis 
was manifested in service, as reflected by complaints noted 
therein, such allegation was directly addressed by the August 
2009 VA examiner, who opined, in essence, that because pain 
associated with an acute episode of gout is excruciating (and 
by inference therefore would not have been unrecognized and 
untreated), it was unlikely that the Veteran's current 
residuals of gouty arthritis were related to his military 
service.  Because that opinion reflects a close review of the 
record, and an explanation of rationale with citation to 
supporting clinical data, the Board finds the opinion to be 
probative evidence in the matter of a nexus between the 
disability at issue and the Veteran's active service.  
Because there is no competent (medical) evidence to the 
contrary, the Board finds it persuasive. 

The Board has considered the Veteran's own statements that 
his multiple joint aches and pains are a disability which was 
acquired during his military service (including in Southwest 
Asia).  However, because he is a layperson, and lacks medical 
training, he is not competent to opine regarding complex 
medical questions, such as medical diagnosis or etiology of a 
disease.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Hence, the benefit of the doubt doctrine does not apply; the 
claim must be denied.  


ORDER

Service connection for a disability manifested by multiple 
joint (other than the lumbar spine) aches and pains is 
denied.  


REMAND

On January 2007 VA examination, the Veteran's complaints of 
back pain were attributed to X-ray confirmed mild 
degenerative arthritis of the lumbar spine.  The November 
2006 Board remand instructed the RO to arrange for an 
examination of the Veteran to determine the diagnosis for the 
claimed symptoms and for an opinion as to whether it is as 
least as likely as not that such disability is etiologically 
related to the Veteran's active military service.  This 
development was only partially completed.  Specifically, 
neither the January 2007 VA examination report, nor the 
August 2009 examination report (nor any other medical 
evidence in the record) includes an opinion regarding the 
etiology of the Veteran's lumbar arthritis.  

A remand by the Board confers on the appellant, as a matter 
of law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for an 
orthopedic examination of the Veteran to 
determine the likely etiology of his 
lumbar spine degenerative arthritis.  The 
Veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination, and any indicated studies or 
tests should be completed.  

Based on review of the record and 
examination of the Veteran the examiner 
should express an opinion as to the likely 
etiology for the Veteran's current 
degenerative arthritis of the lumbar 
spine, and specifically whether it is at 
least as likely as not (i.e., a 50 percent 
or better probability) that such 
disability is related to complaints or 
findings noted in service (or is otherwise 
related to service).  The examiner must 
explain the rationale for the opinion.  

2.  Thereafter, the RO should readjudicate 
the matter of service connection for a 
disability manifested by aches and pains 
of the lumbar spine (to specifically 
include the diagnosis of degenerative 
arthritis).  If it remains denied, the RO 
should issue an appropriate SSOC, and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


			
	George R. Senyk	Shane A. Durkin
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


____________________________________________
Wayne Braeuer
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


